Citation Nr: 1431112	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  05-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for arthralgia of the left knee with loss of function due to pain, currently evaluated as 20 percent disabling.


(The pending appeal of entitlement to an annual clothing allowance for the year 2013 will be addressed by the Board through a separate decision by the Veterans Law Judge who conducted the April 2014 hearing.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1988 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

In September 2008 and June 2011, the Board remanded the issues for further development. 

In a September 2012 decision, the Board granted a 20 percent rating, but no higher, for arthralgia of the left knee with loss of function due to pain.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In June 2013, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision to the extent that it denied a higher rating and remanded the issue for readjudication.  In December 2013 the Board then remanded the issue on appeal for further development. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein included a September 2013 brief by the Veteran's representative and a VA treatment records, that were reviewed by the RO in the March 2014 supplemental statement of the case (SSOC); any additional records are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by dislocated semilunar cartilage with locking, pain, and effusion.  

2.  The Veteran's left knee disability is manifested by painful motion with functional loss equal to flexion to no worse than 40 degrees and extension to no worse than zero degrees, without instability or subluxation, ankylosis, cartilage removal, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating for arthralgia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2013).  

2.  The criteria for a separate rating of 10 percent, but not higher, for left knee disability based upon limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondences in August 2004, October 2006, and November 2008.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the October 2006 and November 2008 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in November 2006, December 2009, and January 2014.  The Board finds that the examinations, specifically the January 2014 VA examination, are adequate in order to evaluate the Veteran's service-connected left knee disability as they consisted of clinical interviews, review of the medical history, and full physical examination that addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the examinations are adequate to adjudicate the Veteran's claim and no further examination is necessary.   

The Board remanded the issue on appeal for further development in September 2008, June 2011, and December 2013.   The Board remanded in September 2008 to obtain outstanding treatment records and to afford the Veteran a new VA examination; while the RO did obtain outstanding treatment records and schedule the Veteran for a VA examination he did not show up at the scheduled examination.  The Board remanded in June 2011 for a new VA examination because it was not clear whether the Veteran received proper notification of his VA examination; the RO was also to obtain any outstanding treatment records.   The RO obtained the Veteran's treatment records and afforded the Veteran a VA examination in September 2011.  In December 2013 the Board remanded in compliance with the June 2013 JMR and directed the RO to obtain updated treatment records and to afford the Veteran a new VA examination; the Veteran's treatment records were updated and the Veteran was afforded a new VA examination in January 2014. Thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in May 2008, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the May 2008 hearing, the undersigned Veterans Law Judge discussed the issue on appeal and what was required to grant the benefit sought.  Also, information was solicited regarding the nature and severity of the Veteran's left knee disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Board remanded in September 2008, June 2011, and December 2013 in order to obtain a new VA examination and any outstanding treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

By way of history, the December 2006 rating decision continued the Veteran's 10 percent disability rating for his service-connected left knee disability; this rating was under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260, which is intended to show that the disability was rated analogously to limitation of flexion, Diagnostic Code 5260.  See 38 C.F.R. § 4.20 (2013) (stating that an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2013) (noting that unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  In the September 2012 Board decision the Board granted the Veteran an increased rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5258, semilunar cartilage.  The Veteran then appealed to the Court and pursuant to a June 2013 JMR the Board's September 2012 decision was vacated to the extent that an increased rating in excess of 20 percent was denied.  After a careful review of the Veteran's claims file the Board finds that the Veteran does not warrant an increase rating in excess of 20 percent based on dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint (the maximum schedular rating under Diagnostic Code 5258) nor under any other diagnostic criteria.  However, the Board finds that his left knee disability does warrant a separate 10 disability rating, but no higher, for limitation of flexion under Diagnostic Code 5257. 

Diagnostic Code 5010 provides ratings for arthritis due to trauma, substantiated by X-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003.  Such provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

At the November 2006 VA joints examination, the Veteran reported left knee pain for which he used medication and bracing.  He was able to stand for more than 1 hour, but less than three hours.  He was able to walk more than 1/4 mile, but less than one mile.  The Veteran reported instability, pain, and weakness, episodes of dislocation or subluxation, episodes of locking, and repeated effusion.   The Veteran's gait was normal.  Upon examination, the Veteran's range of motion was to 90 degrees for flexion and 0 degrees for extension; there was no additional limitation of motion upon repetition.  There was crepitus and painful movement, but no mass behind the knee, clicks or snaps, grinding, instability, or patellar abnormality.  There was meniscus abnormality because there was an effusion, but the meniscus was not surgically absent and there was no dislocation or locking.  The examiner found there were no effects on traveling, feeding, bathing, dressing, toileting, and grooming and mild effects on chores, shopping, exercise, sports, and recreation.  In a February 2008 VA record, the Veteran reported increased knee pain.  There was no crepitus. 

At the March 2008 Board hearing, the Veteran reported left knee weakness, and pain of 8 out of 10.  He stated that waking up, stiffness and weakness were to such a degree that he had to manipulate the leg itself. He reported that he wore a brace at times.  The Veteran noted left knee give way or weakness that causes him to fall, and that he could only walk 10 to 15 steps before he felt weakness. He takes pain Ibuprofen and Tramadol and Flexeril.  He felt his swelling was more noticeable.  In an April 2010 lay statement, the Veteran reported ongoing left knee pain with periodic weakness, which required the use of a knee brace.  The Veteran stated that he had fallen several times due to his knee weakness.  An April 2010 lay statement was submitted by a friend of the Veteran, JW, who stated that he had known the Veteran for seven years.  JW noted witnessing several occasions of the Veteran having issues with his back and knees. 

In a September 2011 VA joints examination report, the Veteran reported constant left knee pain for which he took medication.  There was no left knee deformity, instability, incoordination, effusions, or flare-ups.  He reported give-way, pain, stiffness, weakness, locking episodes one to three times per month, swelling, and tenderness.  The Veteran denied incapacitating episodes.  He was able to walk more than 1/4 mile, but less than 1 mile.  He used a cane and a brace, intermittently, but frequently.  His gait was normal, and there was no evidence of abnormal weight bearing.  There was mild tenderness over the knee diffusely, but no crepitation, mass behind knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  His range of motion was 110 degrees for flexion and 0 degrees for extension.  There was objective evidence of pain upon motion, but no increased limitation of motion upon repetition.  The Veteran had reported that he had been assigned different duties. There were no effects on traveling, feeding, bathing, dressing, toileting, grooming, and driving.  There were mild effects on chores and shopping and moderate effects on exercise, sports, and recreation. 

The Veteran was afforded a VA examination in January 2014.  He reported pain daily and that he had difficulty walking when the pain was severe.  His range of motion for flexion was to 40 degrees, pain began at 40 degrees, after repetitive testing his range of motion was to 40 degrees, and his post-test range of motion was to 40 degrees.  His range of motion for extension was to 0 or any degree of hyperextension, there was no objective evidence of painful motion, after repetitive testing his range of motion was to 0 or any degree of hyperextension, and his post-testing range of motion was to 0 or any degree of hyperextension.  He did not have additional limitations of motion following repetitive use testing.  He did have functional loss and/or functional impairment that were manifested by less movement than normal and pain on movement.  He did have tenderness or pain to palpation for joint line or soft tissues.  His muscle strength was normal for flexion and extension.  The Veteran's anterior instability (Lachman test), posterior instability (Posterior drawer test), and medial-lateral instability were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  He did not have any arthroscopic or knee surgery.  He occasionally used a wheelchair and regularly used a brace.  He did not have any x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.  His ability to work was impacted by his increased pain with prolonged standing and walking but he did not have any restrictions to sedentary work.   The VA examiner opined that he felt the Veteran had more range of motion in his left knee then he was willing to perform; his complaints of pain were out of proportion to any clinical findings that would limit his left knee range of motion.  He also stated that in this examination it was not noted that pain, weakness, fatigability, and incoordination limited functional ability during flare-ups or when the joint was used repeatedly beyond what was documented in the examination report.  There was also no noted additional range of motion lost due to pain on use or during flare-ups beyond what was documented in the examination.  

First, the Board notes that the Veteran is currently rated as 20 percent disabling under Diagnostic Code 5258.  In September 2012 the Board found that in various lay statements of record, the Veteran has provided competent testimony of left knee swelling, locking, and pain.  See 38 CFR § 3.159(a)(2) (2013) (providing that lay evidence is competent where it does not require specialized education, training, or experience, and is provided by a person who has knowledge of facts or circumstances).  The Board found that these statements were credible as they have remained consistent.  See Caluza v. Brown, 7 Vet. App. 498, 511(1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In a November 2006 VA joints examination report, the Veteran reported left knee pain, episodes of locking several times a year, and repeated effusion.  The examiner found meniscus abnormality due to effusion, but found no dislocation or locking.  At the March 2008 Board hearing, the Veteran reported that his left knee swelling was more noticeable.  At the September 2011 VA joints examination, the Veteran reported left knee locking episodes of one to three times per month and swelling. The VA examiner found no meniscus abnormality.  Thus, the evidence shows swelling with episodes of locking and pain, and a 2006 finding of meniscus abnormality. The Board resolved all reasonable doubt in favor of the Veteran and found that a 20 percent evaluation was warranted.  See 38 C.F.R. § 4.3.  As noted in the September 2012 Board decision this is the maximum evaluation provided under this diagnostic code; no higher evaluation is warranted.  As determined in the JMR this disability rating is not to be disturbed unless it is for an increase.  

The Board notes that Diagnostic Code 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that Diagnostic Code 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether Diagnostic Code 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  In any event, the Board finds that in this case, the Veteran is currently rated under dislocation of semilunar cartilage and not limitation of motion and his limited motion is not contemplated by Diagnostic Code 5258.  Therefore, the Veteran can be awarded, a separate evaluation based on limitation of motion and it is not deemed to be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   Thus, in accordance with above the Board finds that the Veteran warrants a separate rating based on limitation of motion; in this case, he warrants a 10 percent disability rating, but not higher, based upon limitation of flexion under Diagnostic Code 5260.

The Board finds that the Veteran's left knee disability warrants a 10 percent disability rating under Diagnostic Code 5260 because at the January 2014 VA examination his range of motion for flexion was to 40 degrees.  Under Diagnostic Code 5260 a 10 percent disability rating is warranted when flexion is limited to 45 degrees and a 20 percent disability rating is warranted when flexion is limited to 30 degrees.  In this case, the Veteran's range of motion is slightly worse than the 10 percent disability rating; however, the Board finds that the Veteran's left knee more closely approximates the 10 percent disability rating rather than the criteria for a 20 percent disability rating.  Moreover, his range of motion for flexion was 90 degrees in November 2006 and 110 degrees in September 2011.  Furthermore, the January 2014 VA examiner stated that the Veteran had more range of motion in his left knee then he was willing to perform and that the complaints of pain were out of proportion to any clinical findings.  Therefore, the Board finds that the Veteran warrants a 10 percent disability rating but not higher.  

The Veteran does not warrant a disability rating under Diagnostic Code 5261 since his range of motion for extension was 0 degrees at the November 2006 VA examination, September 2011 VA examination, and January 2014 VA examination; even with pain and after repetitive testing his range of motion for extension was to 0 degrees.  Thus, he does not warrant a compensable rating under Diagnostic Code 5261.   

The Board also finds that the Veteran's range of motion was not further limited following repetitive use or by pain.  At the November 2006 VA examination it was stated that the Veteran had no additional limitations on repetitive use.  The September 2011 VA examination noted that there were objective evidence of pain following repetition of motion but there were no additional limitations after three repetitions of range of motion.  The January 2014 VA examiner stated that his range of motion with pain, repetitive use, and post-testing was still to 40 degrees for flexion and 0 degrees for extension.  He further noted that there was no additional range of motion lost due to pain on use or during flare-ups beyond what was documented in the examination.  Therefore, even in contemplation of his complaints of pain throughout range of motion testing and upon repetitive motion testing the Board finds that the Veteran does not warrant higher ratings.   See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Moreover, the evidence of record fails to demonstrate that the Veteran has extension of the left knee limited to a compensable degree and, therefore, separate ratings for limited flexion and extension are not warranted.  See VAOPGCPREC 9-04.

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5257; however, the Board finds no objective evidence of subluxation or instability in the left knee.  In this regard, the Board acknowledges that, at the November 2006 VA examination he reported instability and he testified at the March 2008 Board hearing that it gave-way.  But the November 2006 VA examiner determined there was no instability.  At the September 2011 VA examination, the Veteran denied instability and the examiner found that there was no instability.  In addition, the January 2014 VA examiner found that the Veteran's had no instability for anterior instability, posterior instability or medial-lateral instability; nor was there evidence or history of recurrent patellar subluxation or dislocation.  In this regard, while he is competent to report that his knee feels unstable, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners, a medical professional, found that all tests for instability were normal and his knee was stable to varus and valgus stressing.  Based on the foregoing, the objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation.  Accordingly, a separate rating for instability or subluxation of the right knee under Diagnostic Code 5257 is not warranted in this case.

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for anklyosis since the November 2006, September 2011, and January 2014 VA examination reports indicated range of motion from full extension to 40, 90, or 110 degrees of flexion. Moreover, since the Veteran had range of motion for flexion anywhere from 40 degrees to 110 degrees he, by definition, does not suffer from ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, an increased evaluation for ankylosis is not warranted.  The evidence also did not demonstrate malunion or nonunion of the femur or tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5262 (2013).  Furthermore, there is no x-ray evidence of involvement of 2 or more major or minor joints and occasional incapacitating episodes, the Veteran's service-connected disability clearly affects only one major joint, the left knee, and he denied any incapacitating episodes; therefore an increased rating is not warranted under Diagnostic Code 5003.  There is also no evidence that the Veteran's cartilage was removed (Diagnostic Code 5259) nor is there any genu recurvatum (Diagnostic Code 5263).  Accordingly, increased evaluations under alternate diagnostic codes are not warranted.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examination and treatment records document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles as such factors do not result in functional loss that more nearly approximates flexion limited to 30 degrees or 15 degrees or extension limited to a compensable degree.   At the November 2006 VA examination there were no additional limitations of motion after repetitive testing and his activities of daily living were noted not to be affected or only moderately affected.  In September 2011 it was also noted that while the Veteran had pain there was no increase in his limitation of motion after repetitive use, he only had mild tenderness, and his activities of daily living were noted to be either not affected or only mildly affected.  The January 2014 VA examiner stated that the Veteran had more range of motion in his left knee then he was willing to perform; his complaints of pain were out of proportion to any clinical findings; there was no  pain, weakness, fatigability, and incoordination that would limit his functional ability during flare-ups or when the joint was used repeatedly beyond what was documented in the examination; and there was no additional range of motion lost due to pain on use or during flare-ups beyond what was documented in the examination.  While the Veteran complained throughout the time period of give-way, pain, stiffness, weakness, locking episodes, swelling, and tenderness testing showed no additional limitation of motion or pain upon repetitive knee movement. Additionally, locking, pain, and swelling are considered within the 20 percent evaluation assigned and any limitation of motion is considered within the 10 percent disability rating assigned above.  Furthermore, there was a normal gait, no incapacitating episodes, and no evidence of uneven weightbearing.  Accordingly, there is no additional functional loss not contemplated in the Veteran's 20 percent and 10 percent disability ratings and increased evaluations on this basis are not warranted.  In reaching this conclusion, the Board has considered the Veteran's subjective complaints of pain, stiffness, locking, weakness, and instability, and objective evidence of tenderness, crepitus, and pain; however, such do not result in additional functional loss. 

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.    

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his left knee disability, to include painful, limited motion and dislocated semilunar cartilage.  The September 2014 VA examiner stated that his complaints of pain were out of proportion to any clinical findings that would limit his left knee range of motion.  He also stated that the Veteran's functional ability and range of motion during flare-ups or after repetitive use were not beyond what was documented in the examination report.  Thus, there are no additional symptoms of his left knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board does note that at the September 2014 VA examination the Veteran stated that his ability to work was impacted by his increased pain with prolonged standing and walking but he did not have any restrictions to sedentary work.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that a separate rating of 10 percent, but not higher, for range of motion based on flexion is warranted.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his dislocated semilunar cartilage of the left knee.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.







ORDER

An increased rating in excess of 20 percent for the Veteran's left knee disability is denied. 

A separate rating of 10 percent, but not higher, for the Veteran's left knee disability based upon limitation of motion is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


